DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 11/08/2021 has been entered.  Claim 1 has been cancelled. Claims 2-22 are pending in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 10, the term “the memory device” lacks antecedent basis.
Regarding claim 3, line 2, the term “the memory device” lacks antecedent basis.
Regarding claim 5, line 5, the term “the memory device” lacks antecedent basis as set forth in claims 6-9, 13-14, 16-20.
Claims 4, 10-12, 15, 21-22 are rejected by virtue  of their dependency.
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a controller to control a memory component, the controller comprising: phase adjustment circuitry to vary a phase of the edges of the clock signal; wherein the phase adjustment circuitry is to establish an operating value of the phase during a calibration operation, the operating value to be applied to the transfer of the information, and wherein the phase adjustment circuitry is to from-time-to-time adjust the operating value in response to drift between the operating value and a timing point for transfer of the information used by the memory device, the drift being detected subsequent to establishment of the operating value.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiss et al (US Pat. 11,165,553) disclose a static clock calibration in physical layer device.
King et al (US 2019/0214073) disclose a simulating a single data rate (SDRr) mode on a dual data rate (DDR) memory controller for calibrating DDR memory coarse alignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
May 17, 2022